Citation Nr: 0525232	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  97-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disease, 
including chloracne, to include as due to exposure to 
herbicides.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a dental 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1997 and February 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2002, the Board denied appeals for service 
connection for hemorrhoids, headaches, joint stiffness, 
prostatism, and residuals of a left ankle and foot injury.  

In July 2003, the Board remanded the claims for service 
connection for chloracne (claimed as a skin rash) as a result 
of exposure to herbicides, PTSD, and a dental disability.    

The issues of entitlement to service connection for PTSD and 
a dental disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for service 
connection for chloracne (claimed as a skin rash), as a 
result of exposure to herbicides, and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  The medical evidence shows that a skin disease was first 
diagnosed many years after service and there is no competent 
evidence that suggests a causal link between a current skin 
disorder and any incident of active service; the medical 
evidence does not show a diagnosis of chloracne.  


CONCLUSIONS OF LAW

Service connection for a skin disease, including claimed 
chloracne, to include as due to exposure to herbicides, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the skin claim now 
before the Board.  Discussions in the March 1997 and February 
2000 rating decisions on appeal, the May 1997 and July 2000 
statements of the case (SOC's), and various supplemental 
statements of the case (SSOC's), including the most recent 
dated in September 2004, adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his skin claim.  As early as November 1996, the RO wrote 
to the veteran listing records received, telling him what 
records VA was trying to obtain, and requesting additional 
evidence.  Additional evidence requests from the RO to the 
veteran are dated in February 1997 and July 1998.  

VCAA notice letters, dated in June 2001 and May 2004, 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, VCAA 
notice was not provided to the veteran before the rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A.  
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The June 2001 VCAA letter asked 
the veteran, "tell us about any additional information or 
evidence that you want us to try to get for you."  The May 
2004 VCAA notice letter requested that "[i]f there is any 
other evidence or information that you think will support 
your appeal, please let us know.  If the evidence is in your 
possession, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's skin claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran's skin has been examined and a 
medical opinion has been obtained regarding his claim for 
service connection for chloracne.  There is no further duty 
to provide another examination or medical opinion with 
respect to this issue.  Id.  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background

The veteran's skin was normal when he was examined and 
accepted for service in April 1967.  The service medical 
records do not document any skin disorder during service.  
The veteran's skin was normal when he was examined for 
separation from service in September 1969.  

There is no documentation of a skin disorder for many years 
after service.  In March 2000, the veteran wrote that C. L. 
M., M.D., was the only doctor who treated him for a skin 
rash.  The veteran submitted the records of that physician in 
September 1996.  They cover the period from June 1976 to July 
1991 and do not document any chronic skin disorder.  

The clinical records of I. G.-P., M.D., are also in evidence.  
They reflect treatment of various disorders from January 1994 
to November 1996, without mention of the skin.  

VA provided a general medical examination in January 1997.  
The veteran had some scattered acne pitting scars over the 
cheeks, bilaterally.  He was not able to give a time or age 
of onset, so the doctor did not know if it was a lifetime 
pattern or not.  The skin was not remarkable, except for mild 
to moderate old healed slightly pitting acne scars on the 
right and left facial areas.  There was no active acne 
process going on.  The diagnosis was moderate old slightly 
pitting acne scars of both cheeks.  The doctor commented that 
he was unable to determine from the appearance and history if 
it was of childhood origin.  The doctor did state that it did 
not have the appearance of a typical chloracne.  

The veteran was given a skin examination in October 1998.  
The veteran gave a history of exposure to Agent Orange while 
serving in Vietnam.  He reportedly experienced severe facial 
"bumps" which lasted for "many years."  He reported that 
it was so severe that he had to grow a beard.  The dermatoses 
subsequently resolved, leaving "depressed marks."  
Accompanied with a facial rash, the veteran also reported 
that he experienced a diffuse itchy rash on the chest, 
abdomen, shoulders, and back.  The rash also, subsequently 
disappeared; however, the veteran said that since that time, 
he experiences severe intermittent chronic itching of the 
trunk and back.  The itching was influenced by environmental 
factors and was worse in the summer, when it was hot.  He 
stated that in 1971/1972, he experienced the onset of growths 
around the neck.  He admitted being a diabetic for 20 years.  
He said that calamine lotion was very helpful.  He applied 
alcohol to itchy areas.  Examination disclosed multiple, 
diffuse "ice-pick" scars of both cheeks.  There were 12 to 
15, 2 to 3 millimeter, soft, fleshy, slightly hyperpigmented 
papules located around the neck.  The doctor noted that he 
could find no skin pathology, rash, or dryness of the itchy 
areas of the trunk.  There was no ulceration or crusting.  
The diagnoses were facial scarring secondary to tropical acne 
or pyoderma, skin tags, and pruritus of undetermined 
etiology.  

The record contains VA outpatient clinical notes beginning in 
January 1997.  These are primarily related to psychiatric 
care.  A note, dated in December 2002, shows that the veteran 
complained of a recurrent rash for years.  It occurred 
approximately every 4 to 5 months.  The current episode began 
5 days earlier.  There was itching.  There was a macular rash 
on the face.  There was no drainage or sign of infection.  
The diagnosis was allergic dermatitis.  Topical medicated was 
recommended.  

In July 2004, a VA physician, the chief of the dermatology 
section at a VA medical center, reviewed the veteran's claims 
folder and medical records and provided an opinion.  The 
doctor responded to the question in the Board's July 2003 
remand and noted that during no medical examination in the 
record was there any mention of chloracne or any condition 
that might be related to chloracne.  He further noted that 
the veteran had a rash on examination, in December 2002, but 
it was described as a macular rash and the diagnosis was 
allergic dermatitis.  The October 1998 findings were also 
considered.  The physician was unable to find any evidence of 
chloracne. 

Service Connection Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  
38 C.F.R. § 3.159(a) (2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309 
(e), Note 2.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).



Analysis

The Board must consider all possible bases for a claim.  See 
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Solomon v. Brown, 6 
Vet. App. 396, 400 (1994).  The United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded by presumptive laws and regulations from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Considering the basic principles of direct service 
connection, there is no competent documentation of a relevant 
disease or injury during service.  To the contrary, the 
separation examination provides a medical opinion that the 
veteran's skin was normal.  This is highly probative evidence 
for several reasons.  It was reported by a physician, so it 
is competent medical evidence.  He examined the veteran, so 
he had first hand knowledge of the veteran's skin condition 
shortly before he left service.  Thus, the separation 
examination report is relevant.  

Also, there is no competent medical evidence, which connects 
a disease or injury during service to a current skin 
disability.  On the other hand, many years passed without any 
competent medical documentation of a skin disorder.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the separation examination report and 
the passage of years without any competent documentation 
provide a preponderance of evidence against direct service 
connection.  

Turning to presumptive service connection, as set forth 
above, there is a presumption of service connection for 
chloracne or other acneform disease consistent with 
chloracne.  But, that presumption does not apply in this 
case, because the veteran does not have chloracne or other 
acneform disease consistent with chloracne.  As a lay 
witness, the veteran is not competent to diagnose chloracne 
or its residuals.  38 C.F.R. § 3.159(a); see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The competent medical 
professionals who have examined the veteran and reviewed his 
records have determined that he has other skin conditions and 
does not have chloracne.  Here again, the evidence from the 
trained medical professionals provides a preponderance of 
evidence against the claim.  

As the preponderance of the evidence is against the veteran's 
claim for direct or presumptive service connection for 
chloracne (claimed as a skin rash) as a result of exposure to 
herbicides, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for chloracne (claimed as a skin rash) as 
a result of exposure to herbicides is denied.  


REMAND

The veteran's Enlisted Qualifications Record, DA Form 20, 
shows that he was assigned as a cook and a cook's helper to 
an armored unit in Vietnam, from August 1968 to September 
1969.  He asserts that his duties required him to take food 
to the troops in the field and that he often remained in the 
field for days at a time.  In a August 1999 VA psychological 
assessment, he reported that it was not uncommon to receive 
fire while making these deliveries.  He also recounted an 
incident when the enemy broke through his unit's perimeter 
and a fellow serviceman was killed by friendly fire.  In a 
statement received in October 1999, he reported bombs going 
off caused extreme stress and sleepless nights.  The veteran 
received the Army Commendation Medal and the Bronze Star 
Medal, the citation for which refers to service in a "combat 
environment."  It appears that the veteran's unit may well 
have been subjected to enemy fire.  Records of such events 
may appear in the unit history records.  VCAA emphasizes the 
need for VA to obtain relevant federal records.  See 
38 U.S.C.A. § 5103A(b)(3), (c)(1) (West 2002).  Thus, the RO 
should request copies of the veteran's unit histories.  

No dental defects were noted when the veteran was examined 
for service.  There are no service dental records.  On 
examination for separation from service, missing and 
restorable teeth were noted.  Generally, defects which are 
not noted on entrance examination but which are noted on 
separation examination will be presumed to be service-
connected.  38 U.S.C.A. § 1111 (West 2002).  However, when 
the claim was originally denied, in March 1997, the 
regulations provided that the statutory presumption of 
soundness of condition on entrance would not be applicable in 
cases of dental conditions not disabling to a compensable 
degree.  38 C.F.R. § 3.381(d) (1996).  There was a 
significant change in the regulation, in part deleting the 
exception from the presumption of soundness.  64 Fed. Reg. 
30393, June 8, 1999.  The veteran was not given these new 
regulations in a Supplemental Statement of the Case, as 
required by law.  38 U.S.C.A. § 7105(d)(1)(b) (West 2002).  
He should be given this regulation and the case should be 
adjudicated considering it.  A current dental examination may 
also be helpful.  

Accordingly, the claim for service connection for PTSD and a 
dental disability is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should notify the 
veteran of the rules governing dental 
disability and of the evidence needed to 
substantiate his claim.  

2.  The RO should schedule the veteran 
for a dental examination.  The claims 
folder should be made available to the 
examiner for review.  Any indicated tests 
or studies should be done.  The examiner 
should diagnose the veteran's dental 
conditions, particularly those affecting 
teeth numbers 1, 2, 15, 16, 17, 31, and 
32.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has dental 
residuals of his service-connected 
diabetes mellitus.  If he does have such 
residuals, the examiner should clearly 
describe them.  If the veteran does not 
have such residuals, the examiner should 
clearly so state.   

3.  The RO should request, from the 
National Archives, a copy or copies of the 
veteran's unit (see DA Form 20 for unit 
designation) history or histories for the 
period from August 1968 to September 1969.  

4.  Thereafter, the RO should readjudicate 
the PTSD and dental claims in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC, 
containing the provisions of the current 
version of 38 C.F.R. § 3.381.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


